Citation Nr: 0321945	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chondromalacia of the left knee, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for the service-
connected chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the service-
connected carpal tunnel syndrome (CTS) of the right wrist, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 70 percent 
for the service-connected mood disorder.






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1971 to April 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 1998 and May 2001 rating decisions by 
the RO.  

The case was remanded by the Board to the RO in December 2000 
for additional development of the record.  

In a December 2002 rating decision, the RO granted 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



FINDING OF FACT

The March 2003 written communication received at the Board in 
July 2003 from the veteran is construed as indicating his 
desire to withdraw from appellate status the following issues 
as listed hereinabove:  Entitlement to an increased rating 
for the service-connected chondromalacia of the left knee, 
currently evaluated as 20 percent disabling; Entitlement to 
an increased rating for the service-connected chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling; Entitlement to an increased rating for the 
service-connected carpal tunnel syndrome (CTS) of the right 
wrist, currently evaluated as 10 percent disabling; 
Entitlement to an initial rating in excess of 70 percent for 
the service-connected mood disorder.  



CONCLUSION OF LAW

As there are no issues in appellate status, the Board does 
not have appellate jurisdiction over any matter at this time.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2002).  

As noted in the introduction, the veteran had perfected his 
appeal as to issues that have been characterized as follows:  
Entitlement to an increased rating for the service-connected 
chondromalacia of the left knee, currently evaluated as 20 
percent disabling; Entitlement to an increased rating for the 
service-connected chondromalacia of the right knee, currently 
evaluated as 10 percent disabling; Entitlement to an 
increased rating for the service-connected carpal tunnel 
syndrome (CTS) of the right wrist, currently evaluated as 10 
percent disabling; Entitlement to an initial rating in excess 
of 70 percent for the service-connected mood disorder.

The veteran is afforded the right by regulation to withdraw 
his Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204 (2002).  

The essential requirement under this regulatory provision is 
that the veteran indicate his desire to withdraw his appeal 
in writing.  

Here, a review of the record shows that a written statement 
was received at the Board in July 2003 in which the veteran 
indicated that he was no longer interested in pursuing his 
appeal as to the issues as characterized hereinabove.  
Accordingly, the Board finds that the veteran has withdrawn 
his appeal as to those issues.  

Having met the requirements of 38 C.F.R. § 20.204 (2002), the 
veteran has effectively withdrawn the issues listed on the 
front page of this decision.  With no issue properly before 
the Board for appellate review, the appeal must be dismissed.  
38 U.S.C.A. § 7108 (West 2002).  



ORDER

The appeal is dismissed


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  



 

